Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 18, 2021. Claims 1-6, 12-22, 25-26, 28 are pending. Claims 22 and 25-26 are withdrawn. Claims 1-6, 12-21 and 28 are currently examined. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-6, 12-22 and 28), directed to a hepatitis B core protein (HBc) polypeptide comprising an amino acid sequence modification to enhance uptake and retention of encapsulated cargo by hydrophobic interaction, in the reply filed on May 18, 2021, is acknowledged. 
For the species election requirement, Applicant elects without traverse:
1) IGIGIC for the cargo loading domain,
2) small molecule drug for embodiment of the cargo, and
3) conjugation to cholesterol for embodiment of the cargo modification. 
Accordingly, claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claim 22 is withdrawn as being directed to a nonelected species. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 12-21 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings or structural chemical formulas, or by disclosure of relevant, identifying characteristics, i.e., complete/partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, by predictability in the art, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
In Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997), the Court decided that adequate written description of genetic material "requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention." Id. 43 USPQ2d at 1404 (quoting Fiefs, 984 F.2d at 1171, 25 USPQ2d at 1606).  In AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014), the Court ruled that “[W]ith the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of 
The base claim 1 is drawn to a hepatitis B core protein (HBc) polypeptide comprising an amino acid sequence modification to enhance uptake and retention of encapsulated cargo by hydrophobic interaction. The claim requires modifying HBc on certain amino acid position(s) to enhance uptake and retention of encapsulated cargo by hydrophobic interaction. Except for claim 5, these claims are generic in HBc amino acid modifications or loading domain addition as well as nature of the cargos. 
The specification teaches that modification is generally made in combination with a set of amino acid substitutions that reduces the negative charge on the "spike tip" of the protein; and that this set of tip substitutions may increase the ionic strength required for assembly, e.g. to about 1.5M NaCl. See e.g. [0081]. The specification teaches that the HBc may be modified to provide disulfide bonds. See e.g. [0083]. The specification teaches that HBc protein can further comprise one or more unnatural amino acids at a pre-determined site. See e.g. [0084]. However, there is no evidence that the proposed amino acid substitutions can enhance uptake and retention of encapsulated cargo by hydrophobic interactions.
The specification teaches that cargo loading domains, such as (SEQ ID NO:4) EGFGEGFGEGF, (SEQ ID NO:5) EGFGEGFGEGFC, (SEQ ID NO:6) IGIGC, (SEQ ID NO:7) IGIGIC, RRR, R, IIIC, C, CRC, EEE, etc, may be added to the C-terminus of 
As to claims 2-4, 6 and 28, the specification discloses cargo loading domains comprising one of SEQ ID NOs: 4-7. See e.g. Figs. 8-9 and [0010]. The specification teaches that using the methods provided herein, a sequence for a cargo-loading domain can be empirically selected to allow: effective VLP subunit production (accumulation, folding, and purification) and effective subunit assembly into VLPs, while also maximizing number of loaded molecules per VLP and avoiding loss due to proteolysis. See e.g. [0010]. One of skill in the art would reasonably expect that these recited functions are critical for successful design of a loading domain study and a large amount of effort would be necessary in designing and performing experimentation (undue experimentation).
Accordingly, the specification does not provide proper guidance on how amino acid modifications can be made in achieving the claimed function of enhancing uptake and retention of HBc VLPs’ encapsulated cargo by hydrophobic interactions with 
The courts have indicated that support for a claim must be shown in its full scope; it is not enough to merely identify a plan to study the interaction and only a handful of working examples. See In Re AbbVie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Court of Appeals, Federal Circuit 2014). Accordingly, the specification does not provide written description support that the applicant is in possession of the invention in the generic form as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de los Rios et al. (US 2013/0156818 A1, published on June 20, 2013, submitted in IDS filed on Sept. 24, 2020).
These claims are drawn to a hepatitis B core protein (HBc) polypeptide comprising an amino acid sequence modification to enhance uptake and retention of encapsulated cargo by hydrophobic interaction.
de los Rios teaches an invention on methods and compositions for controlling assembly of modified viral core proteins, for example, into a viral capsid or a nanocage. In some embodiments, the disclosed modified viral core proteins comprise at least one 
Specifically, de los Rios teaches that the disclosed methods provide a method for assembling a modified viral core protein (e.g., a modified Hepatitis B Virus (HBV) core protein) into a viral capsid structure. The method includes providing a modified HBV core protein in a solution comprising a denaturing agent and adding a reducing agent to the solution to form an assembled capsid structure. The modified viral core protein may include at least one mutation or modification that can substantially prevent assembly of the viral core proteins until assembly is desired. For example, a modified HBV viral core protein may comprise a cysteine residue, e.g., a cysteine residue in the spike region of the HBV structural core, which is capable of forming a disulfide bond to maintain the protein in a locked, open state under denaturing conditions. See e.g. [0008].
de los Rios teaches that it is contemplated herein that therapeutic agents that may be encapsulated in the assembled viral capsid include nucleic acids, peptides, proteins, and/or small molecules. See e.g. [0208]. It teaches that non-limiting examples of chemotherapeutic agents include cyclophosphamide, doxorubicin, vincristine, prednisone, busulfan, cisplatin, methotrexate, daunorubicin, melphalan, cladribine, vinblastine, auristatin, bleomycin, calicheamycin, and chlorambucil. See e.g. [0210]. These are small molecule drugs, many of them may be considered as being 
More specifically, de los Rios teaches that the HBc protein may be modified by such mutations as F18H, Y132A, Y132V, Y132I, Y132F, I139A, S121C, S141C, C48A, or E77C/D78S (or E78E). See e.g. Example 1 and Table 2.  It teaches that the modified HBV core protein may further comprise a carboxyl-terminal amino acid tail portion, which can be at least one of a wild-type tail portion and a synthetic tail portion, which can be positively charged (lysince or arginine rich). See e.g. claims 30-35.
In summary, de los Rios teaches an invention on improving packaging/ encapsidating efficiency of HBV core protein. The invention involves various modifications on the amino acid levels of HBc that help improve the packaging/ encapsidating efficiency of HBV core protein, which is considered as being based on uptake and retention of cargos.
Accordingly, de los Rios teaches each and every aspect of claims 1 and 16-20. 
  
Claims 1 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de los Rios et al. (US 2009/0226525 A1, published on Sep. 10, 2009, referred to hereafter as de los Rios (2009)).
These claims are described above.
de los Rios (2009) teaches self-assembling nanoparticle drug delivery system for the delivery of various bioactive agents including peptides, proteins, nucleic acids or synthetic chemical drugs. It teaches that the self-assembling nanoparticle drug delivery system described herein includes viral capsid proteins, such as Hepatitis B Virus core 
de los Rios (2009) teaches that the invention provides a self-assembling nanoparticle drug delivery system comprising any viral capsid protein which self-assembles into a capsid from a single protein monomer that can exist as a monomer, dimmer or larger complex, a bioactive agent captured within the capsid; and a complex lipid mixture coating the capsid. Preferably, the capsid is comprised of altered, mutated or engineered HBV core proteins that can improve the binding affinity of the bioactive agent to the carboxyl terminal portion of the HBV core proteins within the capsid. See e.g. [0006]. It teaches that the invention also provides various novel peptides and nucleic acid molecules comprising amino acids 1-149 of SEQ ID NO: 1 or 2 and further comprising polylysine and poly-histidine domains at the carboxyl terminal tail. The poly-lysine and poly-histidine domains add at least five consecutive lysine residues and at least six histidine residues to the carboxyl terminal tail. The lysine residues added to the carboxyl terminus increase the polypeptide binding affinity for siRNA (about 18 to about 27 nucleotides in length). See e.g. [0009].
de los Rios (2009) teaches that the invention provides a novel nanoparticle drug or bioactive agent delivery system that can transport a wide range of chemical, biological and therapeutic molecules into the circulatory system following administration. The nanoparticles of the present invention comprise building blocks re-engineered from natural proteins which self-assemble to form nanocages. During the assembly process, 
de los Rios (2009) teaches several point mutations, e.g. Phenylalanine 23 to cysteine; tyrosine 132 to cysteine; Aspartic acid 29 to cysteine; arginine 127 to cysteine; Threonine 33 to cysteine; valine 124 to cysteine; Leucine 37 to cysteine; valine 120 to cysteine. It teaches that all modifications of C-protein are based on an extensive analysis of the capsid crystal structure and energy minimization models performed on electron density maps derived from structural data. Other modifications can be engineered based from this structural data. See e.g. [0053]-[0058]. It teaches that various modifications of the C-terminal tail can be engineered to provide the appropriate properties for binding the bioactive agent to the nanocage where the binding affinity of the C-terminal tail is at a sub-micromolar ( or stronger) affinity for the bioactive agent. See e.g. [0059].  de los Rios (2009) teaches that In preferred embodiments, the complete C-terminal tail can be truncated and a tail can be substituted which contains one or more poly-lysine domains, with C-terminal poly histidine-tags. See e.g. [0060].
de los Rios (2009) teaches that the nanoparticle drug delivery system can be used to delivery a variety of therapeutically beneficial chemical compounds, bioactive agents and/or drugs. The terms chemical compounds, bioactive agents and drugs are used interchangeably herein. The individual nanoparticle of the nanoparticle drug 
In summary, de los Rios (2009) teaches an invention of modifying HBc to improve the efficiency of the cage-like particles formed by the protein and uptake of cargo molecules, the modifications including adding peptides to the C-terminus of the core protein as well as amino acid mutations to alter the formation of disulfide bonds.
Accordingly, de los Rios (2009) anticipates claims 1 and 16-20.

Claims 1 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Lu et al. (US 2015/0329598 A1, published on Nov. 19, 2015).
Claim 1 and 16-20 are described above. Claims 12-15 further specify further comprising at least one unnatural amino acid.
Lu teaches an invention involving genetically modified HBV core protein (HBc) comprising sequence modification that enhance the stability and/or utility of the protein. In some embodiments of the invention, at least two amino acids of the native sequence are substituted with cysteine residues that provide for intermolecular disulfide bonding. In some embodiments four amino acids are substituted with cysteines. The HBc protein is thus stabilized and is maintained as a virus-like particle (VLP) under conditions otherwise unfavorable to retention of the quaternary structure, for example during click chemistry reactions. See e.g. [0009].
Lu teaches that, in some embodiments, at least two amino acids present in an HBc monomer, usually two amino acids or four amino acids, for example a sequence set forth in SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:34, SEQ ID NO:35, or a 
Lu teaches that the HBc protein, either cysteine stabilized, charge reduced, or both, can further comprise one or more unnatural amino acids at a pre-determined site. Unnatural amino acids of interest include without limitation azidohomoalanine, p-acetyl-phenylalanine, p-ethynyl-phenylalanine, p-propargyloxyphenylalanine, p-azido-phenylalanine, etc. The unnatural amino acid(s) may be positioned at the spike of the HBc protein. Sites of interest include, for example, N75, T74, L76, Q77, D78, Q79 and A80. In some embodiments the unnatural amino acid replaces D78. In some embodiments the unnatural amino acid is azidohomoalanine. See e.g. [0012].
Accordingly, Lu anticipates claims 1 and 12-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over de los Rios et al. (US 2013/0156818 A1, published on June 20, 2013, submitted in IDS filed on Sept. 24, 2020), de los Rios et al. (US 2009/0226525 A1, published on Sep. 10, 2009, referred to hereafter as de los Rios (2009)), and/or Lu et al. (US 2015/0329598 A1, published on Nov. 19, 2015), as applied above, in view of Winkler, J. (Ther. Deliv. (2013) 4(7): 791–809).
These claims are drawn to VLPs for by the polypeptides of claim 1 further specify that the cargo molecules are modified, more specifically modified by conjugation to cholesterol. 
Relevance of the 2 de los Rios and Lu is set forth above. However, they are silent on how the cargo molecules can be modified. 
Winkler reviews oligonucleotide conjugates for therapeutic applications. It teaches that, today, there are many different subclasses, which are mainly divided by different mechanisms of biological actions, and include antisense, splice-switching 
 It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of the 2 de los Rios, Lu and Winkler to arrive at the invention as claimed. One would have been motivated to do so, e.g., to evaluate the efficiency of the HBc VLPs/nanocages disclosed in the 2 de los Rios and Lu in packaging various different therapeutic molecules, such as the conjugated oligonucleotides disclosed in Winkler. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648